DETAILED ACTION
Response to Arguments
The amendment filed 24 February 2022 has been entered in full. Accordingly, claims 1-3, 5-17, 19-22, and 25-29 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2) and 35 U.S.C. 103, Applicant has, in response, amended claims 1, 28, and 29 to recite: “analyzing an identity of the individual based on the face of the individual, wherein the analyzing comprises producing an anonymous viewer identifier, and using the anonymous viewer identifier to track viewing habits of the individual”. Applicant argues that the prior art of record does not disclose or suggest these limitations. Applicant’s arguments are convincing. Accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-3, 5-17, 19-22, and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claims 1, 28, and 29: “analyzing an identity of the individual based on the face of the individual, wherein the analyzing comprises producing an anonymous viewer identifier, and using the anonymous viewer identifier to track viewing habits of the individual” in combination with the context provided by the previous three limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661